Exhibit 99.1 NEWS RELEASE For Immediate Release July 23, 2007 For Further Information Contact: Charles R. Hageboeck, Chief Executive Officer and President (304) 769-1102 City Holding Company Announces Second Quarter Earnings Charleston, West Virginia – City Holding Company, “the Company” (NASDAQ:CHCO), a $2.5 billion bank holding company headquartered in Charleston, today announced net income for the second quarter of $12.3 million or $0.72 per diluted share compared to $13.8 million or $0.77 per diluted share in the second quarter of 2006.For the second quarter of 2007, the Company achieved a return on assets of 1.94%, a return on equity of 16.1%, a net interest margin of 4.32%, and an efficiency ratio of 45.7%.This compares with a return on assets of 2.17%, a return on equity of 18.8%, a net interest margin of 4.58%, and an efficiency ratio of 44.1% for the comparable period of 2006. Charles Hageboeck, Chief Executive Officer and President, noted, “The Company’s earnings for the second quarter of 2007 decreased by $1.4 million.Decreases of $0.7 million in interest income associated with previously securitized loans (the average balances of which decreased 53%), and $0.6 million in lower credit card fee income as a result of the sales of our retail portfolio and merchant credit card processing agreements were previously anticipated.Additionally, the Company recorded an increase of $0.9 million to our provision for loan losses due to difficulties encountered by a single borrower during the quarter. As a result, the provision recorded during the second quarter was $1.6 million and nonaccrual loans increased by $5.0 million.Despite this increase in non-performing assets, the Company’s asset quality remains strong and comparable to our peer group (bank holding companies with total assets between $1 and $5 billion).Although the Company has incurred higher provision for loan losses than it has since the fourth quarter of 2001, the Company remains one of the most profitable banks in the industry with return on assets of 1.94%.We continue to focus on maintaining City’s status as one of the most profitable banks in the industry while focusing on achieving reasonable growth given the markets in which we operate.To that end, we opened a new branch in Ripley, WV and relocated our Company’s eastern panhandle headquarters into a new 7,500 square foot office in Martinsburg, WV during the second quarter.We also broke ground for our new branch location in Princeton, WV during the second quarter and expect this branch to open in November 2007.Additionally we are pleased to announce plans to open a new branch in Hurricane, WV during the first quarter of 2008. -3- The two largest sources of non-interest income – branch service charges and insurance revenues, both showed solid growth in the second quarter, and the Company has continued to recruit additional talent to strengthen our ability to compete effectively in our markets.During the quarter, the Company was able to repurchase 305,900 shares of its common stock and maintain its strong tangible equity to tangible assets ratio of 9.6% at June 30, 2007.We look forward to continuing our solid performance for our shareholders despite the many challenges currently facing financial services institutions.” Balance Sheet Trends As compared to December 31, 2006, loans have increased $52.9 million (3.2%) at June 30, 2007 with increases in loans to depository institutions of $35.0 million, (140.0%), home equity loans of $8.5 million (2.6%), commercial loans of $7.7 million (1.1%), installment loans of $4.5 million (10.4%), and residential real estate loans of $2.5 million (0.4%).These increases were partially offset by decreases in previously securitized loans of $5.3 million (see Previously Securitized Loans). Total average depository balances increased $32.2 million, or 1.6%, from the quarter ended December 31, 2006 to the quarter ended June 30, 2007.This growth was primarily in savings and time deposits, which have increased $27.5 million and $7.9 million, respectively. Net Interest Income The Company’s tax equivalent net interest income decreased $1.6 million, or 6.1%, from $26.2 million during the second quarter of 2006 to $24.6 million during the second quarter of 2007.This decrease is attributable to two factors.First, the Company experienced a decrease of $0.7 million in interest income from previously securitized loans in the second quarter of 2007 as compared to the second quarter of 2006 as the average balance of these loans decreased 53.4%.The decrease in average balances was partially mitigated by an increase in the yield on these loans from 41.9% for the second quarter of 2006 to 66.4% for the second quarter of 2007 (see Previously Securitized Loans).Secondly, during the third quarter of 2006, the Company sold its retail credit card portfolio.Average credit card loans outstanding were $13.1 million in the second quarter of 2006. This resulted in a decrease in interest income of $0.5 million from the second quarter of 2006.An increase of $2.6 million in interest income from all other loans (commercial, residential, home equity, and consumer) was offset by an increase of $2.6 million in interest expense on deposits. The Company’s net interest margin was 4.32% in the second quarter of 2007 as compared to 4.58% in the second quarter of 2006.The decline in the net interest margin can be partially attributed to lower interest income from previously securitized loans and the loss of interest income due to the sale of the retail credit card portfolio.Excluding these assets, the Company’s net interest margin decreased 15 basis points from 4.20% during the second quarter of 2006 to 4.05% for the second quarter of 2007.This compression is due to an increase in the rate paid on total interest-bearing liabilities, and reflects an increase in the cost of time deposits. -4- Credit Quality At June 30, 2007, the Allowance for Loan Losses (“ALLL”) was $16.6 million or 0.96% of total loans outstanding and 145% of non-performing loans compared to $16.1 million or 0.95% of loans outstanding and 236% of non-performing loans at March 31, 2007, and $15.4 million or 0.92% of loans outstanding and 385% of non-performing loans at December 31, 2006. As a result of the Company’s quarterly analysis of the adequacy of the ALLL, the Company recorded a provision for loan losses of $1.6 million in the second quarter of 2007 compared to $0.7 million for the comparable period in 2006.The Company’s provision reflects the difficulties encountered by one of the Company’s borrowers (which has been engaged in residential construction of several properties) and the downgrade of five related credits.While the downgrade of this credit relationship unfavorably impacted the provision and resulted in an increase in nonaccrual loans of $5.0 million, the quality of the Company’s loan portfolio (exclusive of the aforementioned credits) continues to improve.Total past due loans have declined 15% from $9.9 million at December 31, 2006 to $8.3 million at June 30, 2007.This improvement has been primarily associated with residential real estate loans (down 1.2 million or 26%) from December 31, 2006.Changes in the amount of the provision and related allowance are based on the Company’s detailed methodology and are directionally consistent with changes in credit quality and growth and changes in the composition and quality of the Company’s loan portfolio. The Company had net charge-offs of $1.1 million for the second quarter of 2007, with depository accounts representing $0.6 million (or approximately 55%) of this total. While charge-offs on depository accounts are appropriately taken against the ALLL, the revenue associated with depository accounts is reflected in service charges and has been steadily growing as the core base of checking accounts has grown.Net charge-offs on residential and commercial loans were $0.4 million and $0.1 million, respectively, while installments loans experienced no net charge-offs for the quarter ended June 30, 2007.The increase in residential loans was primarily related to four credits that had been appropriately considered in establishing the allowance for loan losses in prior periods.The Company has experience annualized net charge-offs related to loans (excluding overdrafts) of 0.13% for 2007 year to date compared with 0.11% for 2006 and 0.22% for 2005.The trend in net charge-offs is attributable to declines in balances of loans originated prior to 2002 (including loans acquired as part of the Classic Bancshares acquisition).At June 30, 2007, balances of loans written subsequent to 2002 comprise approximately 75% of total loan balances. The Company’s ratio of non-performing assets to total loans and other real estate owned increased from 0.44% at March 31, 2007 to 0.71% at June 30, 2007 as a result of the downgrade of the credit relationship discussed earlier.Our ratio of non-performing assets to total loans continues to compare favorably to that of our peer group (bank holding companies with total assets between $1 and $5 billion), which reported average non-performing assets as a percentage of loans and other real estate owned of 0.80% for the most recently reported quarter ended March 31, 2007.The composition of the Company’s loan portfolio, which is weighted more heavily toward residential mortgage loans and less towards non-real estate secured commercial -5- loans than that of our peers, has allowed us to maintain a lower allowance in comparison to peers.In addition, the sale of the Company’s credit card portfolio resulted in a reduction of the allowance of $1.4 million during 2006.As a result, the Company’s ALLL as a percentage of loans outstanding is 0.96% at June 30, 2007.The Company believes its methodology for determining the adequacy of its ALLL adequately provides for probable losses inherent in the loan portfolio and produces a provision and allowance for loan losses that is directionally consistent with changes in asset quality and loss experience. Non-interest Income Net of investment security gains, non-interest income increased $0.2 million to $13.6 million in the second quarter of 2007 as compared to $13.4 million in the second quarter of 2006.The largest source of non-interest income is service charges from depository accounts, which increased $0.5 million, or 4.8%, from $10.9 million during the second quarter of 2006 to $11.4 million during the second quarter of 2007.Insurance commission revenues increased $0.3 million, or 59.7% due to the hiring of additional staff by City Insurance to provide worker’s compensation insurance to West Virginia businesses and to bolster the Company’s team of insurance agents focused on selling directly to retail customers.Partially off-setting these increases was a decrease in other income of $0.5 million due to lower credit card fee income as a result of the sale of the retail credit card portfolio during the third quarter of 2006 and the sale of the merchant credit card processing agreements during the first quarter of 2007. Non-interest Expenses Non-interest expenses remained flat at $17.5 million for both the second quarter of 2006 and the second quarter of 2007.Salaries and employee benefits increased $0.2 million, or 1.7%, from the second quarter of 2006 due to additional staffing while bankcard expenses increased $0.1 million, or 30.3%, due to increased usage by customers.These increases were essentially offset by decreases in other expenses of $0.2 million, or 8.9% due to the sales of the retail and merchant credit card portfolios and a decrease of $0.2 million, or 32.6%, in professional fees that was attributable to lower legal and consulting expenses. The Company’s efficiency ratio declined modestly from 44.1% for the quarter ended June 30, 2006 to 45.7% for the quarter ended June 30, 2007.This decline is directly attributable to a decrease in the Company’s net interest income, as non-interest expenses remained stable from the second quarter of 2006 to the second quarter of 2007.The average efficiency ratio for the Company’s peer group for the most recently reported quarter was 59.0%. Previously Securitized Loans At June 30, 2007, the Company reported “Previously Securitized Loans” of $10.3 million compared to $12.7 million at March 31, 2007, $15.6 million at December 31, 2006, and $22.3 million at June 30, 2006, respectively.The balance of previously securitized loans has decreased 19.0%, 33.8%, and 53.6% from March 31, 2007, December 31, 2006, and June 30, 2006, respectively.The yield on the previously securitized loans was 66.4% for the quarter ended June 30, 2007, compared to 49.5% for the quarter ended March 31, 2007, 46.6% for the quarter ended -6- December 31, 2006, and 41.9% for the quarter ended June 30, 2006.The yield on the previously securitized loans has increased due to improved cash flows as net default rates have been less than previously estimated and increased prepayment rates that have continued to exceed our previous estimates.The default rates have decreased as a result of the Company’s assumption of the servicing of all of the pool balances during the second quarter of 2005.Subsequent to our assumption of the servicing of these loans, the Company has averaged net recoveries but does not believe that the trend of net recoveries can be sustained indefinitely. Capitalization and Liquidity One of the Company’s strengths is that it is highly profitable while maintaining strong liquidity and capital.With respect to liquidity, the Company’s loan to deposit ratio was 85.9% and the loan to asset ratio was 68.5% at June 30, 2007.The Company maintained investment securities totaling 19.6% of assets as of June 30, 2007.Further, the Company’s deposit mix is weighted heavily toward checking and saving accounts that fund 43.3% of assets at June 30, 2007.Time deposits fund 36.5% of assets at June 30, 2007, but very few of these deposits are in accounts that have balances of more than $150,000, reflecting the core retail orientation of the Company. The Company is also strongly capitalized. With respect to regulatory capital, at June 30, 2007, the Company’s Leverage Ratio is 10.52%, the Tier I Capital ratio is 15.15 %, and the Total Risk-Based Capital ratio is 16.12%.These regulatory capital ratios are significantly above levels required to be considered “well capitalized,” which is the highest possible regulatory designation. During the quarter ended June 30, 2007, the Company repurchased 305,900 common shares at a weighted average price of $38.53 as part of a one million share repurchase plan authorized by the Board of Directors in December 2006.The Company’s tangible equity ratio was 9.6% at June 30, 2007 compared with a tangible equity ratio of 10.0% at December 31, 2006. City Holding Company is the parent company of City National Bank of West Virginia.City National operates 68 branches across West Virginia, Eastern Kentucky and Southeastern Ohio. Forward-Looking Information This news release contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company may experience increases in the default rates or decreased prepayments on previously securitized loans that would result in impairment losses or lower the yield on such loans; (4) the Company may continue to benefit from strong recovery efforts on previously securitized loans resulting in improved yields on these assets; (5)the Company could have adverse legal actions of a material -7- nature; (6) the Company may face competitive loss of customers; (7) the Company may be unable to manage its expense levels; (8) the Company may have difficulty retaining key employees; (9) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (10) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (11) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; and (12) the Company may experience difficulties growing loan and deposit balances. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made. -8- CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Three Months Ended June 30, Percent 2007 2006 Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ 24,566 $ 26,171 (6.13 )% Net Income 12,322 13,761 (10.46 )% Earnings per Basic Share 0.72 0.78 (7.69 )% Earnings per Diluted Share 0.72 0.77 (6.49 )% Key Ratios (percent): Return on Average Assets 1.94 % 2.17 % (10.30 )% Return on Average Equity 16.06 % 18.83 % (14.70 )% Net Interest Margin 4.32 % 4.58 % (5.72 )% Efficiency Ratio 45.68 % 44.11 % 3.56 % Average Shareholders' Equity to Average Assets 12.11 % 11.51 % 5.19 % Consolidated Risk Based Capital Ratios (a): Tier I 15.15 % 14.57 % 3.98 % Total 16.12 % 15.44 % 4.40 % Average Tangible Equity to Average Tangible Assets 9.58 % 9.13 % 4.87 % Common Stock Data: Cash Dividends Declared per Share $ 0.31 $ 0.28 10.71 % Book Value per Share 17.40 16.24 7.14 % Tangible Book Value per Share 13.95 12.86 8.49 % Market Value per Share: High 40.93 37.31 9.70 % Low 37.67 34.53 9.09 % End of Period 38.33 36.14 6.06 % Price/Earnings Ratio (b) 13.31 11.58 14.90 % Six Months Ended Six Months Ended June 30, Percent 2007 2006 Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ 49,236 $ 52,276 (5.82 )% Net Income 25,553 26,627 (4.03 )% Earnings per Basic Share 1.48 1.49 (0.67 )% Earnings per Diluted Share 1.48 1.49 (0.67 )% Key Ratios (percent): Return on Average Assets 2.02 % 2.12 % (4.37 )% Return on Average Equity 16.59 % 18.10 % (8.29 )% Net Interest Margin 4.36 % 4.64 % (6.04 )% Efficiency Ratio 45.29 % 44.69 % 1.34 % Average Shareholders' Equity to Average Assets 12.19 % 11.69 % 4.28 % Common Stock Data: Cash Dividends Declared per Share $ 0.62 $ 0.56 10.71 % Market Value per Share: High 41.54 37.64 10.36 % Low 37.67 34.53 9.09 % (a) June 30, 2007 risk-based capital ratios are estimated (b) June 30, 2007 price/earnings ratio computed based on annualized second quarter 2007 earnings -9- CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Book Value and Market Price Range per Share Market Price Book Value per Share Range per Share March 31 June 30 September 30 December 31 Low High 2003 $ 10.10 $ 10.74 $ 11.03 $ 11.46 $ 25.50 $ 37.15 2004 12.09 11.89 12.70 13.03 27.30 37.58 2005 13.20 15.56 15.99 16.14 27.57 39.21 2006 16.17 16.17 16.99 17.46 34.53 41.87 2007 17.62 17.40 37.67 40.93 Earnings per Basic Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date 2003 $ 0.56 $ 0.73 $ 0.69 $ 0.64 $ 2.62 2004 0.66 0.80 0.66 0.67 2.79 2005 0.70 0.72 0.73 0.72 2.87 2006 0.71 0.78 0.78 0.74 3.00 2007 0.76 0.72 1.48 Earnings per Diluted Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date 2003 $ 0.55 $ 0.72 $ 0.68 $ 0.63 $ 2.58 2004 0.65 0.79 0.65 0.66 2.75 2005 0.69 0.71 0.72 0.72 2.84 2006 0.71 0.77 0.77 0.74 2.99 2007 0.76 0.72 1.48 -10- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Three Months Ended June 30, 2007 2006 Interest Income Interest and fees on loans $ 31,947 $ 30,451 Interest on investment securities: Taxable 6,752 7,489 Tax-exempt 427 455 Interest on loans held for sale - 200 Interest on deposits in depository institutions 113 415 Interest on federal funds sold 291 - Total Interest Income 39,530 39,010 Interest Expense Interest on deposits 13,077 10,520 Interest on short-term borrowings 1,694 1,326 Interest on long-term debt 425 1,239 Total Interest Expense 15,196 13,085 Net Interest Income 24,334 25,925 Provision for loan losses 1,600 675 Net Interest Income After Provision for Loan Losses 22,734 25,250 Non-Interest Income Investment securities gains 45 - Service charges 11,426 10,903 Insurance commissions 832 521 Trust and investment management fee income 437 504 Bank owned life insurance 585 678 Other income 364 857 Total Non-Interest Income 13,689 13,463 Non-Interest Expense Salaries and employee benefits 8,912 8,764 Occupancy and equipment 1,525 1,624 Depreciation 1,109 1,071 Professional fees 385 571 Postage, delivery, and statement mailings 569 689 Advertising 880 755 Telecommunications 460 525 Bankcard expenses 597 458 Insurance and regulatory 383 381 Office supplies 442 372 Repossessed asset losses (gains), net of expenses 9 (129 ) Other expenses 2,254 2,474 Total Non-Interest Expense 17,525 17,555 Income Before Income Taxes 18,898 21,158 Income tax expense 6,576 7,397 Net Income $ 12,322 $ 13,761 Basic earnings per share $ 0.72 $ 0.78 Diluted earnings per share $ 0.72 $ 0.77 Average Common Shares Outstanding: Basic 17,100 17,719 Diluted 17,158 17,772 -11- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Six months ended June 30 2007 2006 Interest Income Interest and fees on loans $ 63,411 $ 60,014 Interest on investment securities: Taxable 13,686 14,748 Tax-exempt 855 922 Interest on loans held for sale - 200 Interest on deposits in depository institutions 230 566 Interest on federal funds sold 547 - Total Interest Income 78,729 76,450 Interest Expense Interest on deposits 25,788 19,721 Interest on short-term borrowings 3,207 2,452 Interest on long-term debt 957 2,499 Total Interest Expense 29,952 24,672 Net Interest Income 48,777 51,778 Provision for loan losses 2,500 1,675 Net Interest Income After Provision for Loan Losses 46,277 50,103 Non-Interest Income Investment securities gains 45 - Service charges 21,489 20,764 Insurance commissions 1,844 1,135 Trust and investment management fee income 1,005 1,070 Bank owned life insurance 1,281 1,215 Gain on sale of credit card merchant agreements 1,500 - Other income 877 1,667 Total Non-Interest Income 28,041 25,851 Non-Interest Expense Salaries and employee benefits 17,969 17,396 Occupancy and equipment 3,162 3,223 Depreciation 2,179 2,121 Professional fees 788 966 Postage, delivery, and statement mailings 1,346 1,333 Advertising 1,732 1,529 Telecommunications 915 1,001 Bankcard expenses 1,115 1,001 Insurance and regulatory 768 769 Office supplies 897 754 Repossessed asset (gains), net of expenses (5 ) (125 ) Loss on early extinguishment of debt - 282 Other expenses 4,256 4,802 Total Non-Interest Expense 35,122 35,052 Income Before Income Taxes 39,196 40,902 Income tax expense 13,643 14,275 Net Income $ 25,553 $ 26,627 Basic earnings per share $ 1.48 $ 1.49 Diluted earnings per share $ 1.48 $ 1.49 Average Common Shares Outstanding: Basic 17,230 17,860 Diluted 17,292 17,917 -12- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity (Unaudited) ($ in 000s) Three Months Ended June 30, 2007 June 30, 2006 Balance at April 1 $ 303,354 $ 288,376 Net income 12,322 13,761 Other comprehensive income: Change in unrealized gain on securities available-for-sale (2,841 ) (2,994 ) Change in unrealized gain/(loss) on interest rate floors (1,122 ) (503 ) Cash dividends declared ($0.31/share) (5,256 ) - Cash dividends declared ($0.28/share) - (4,919 ) Issuance of stock award shares, net 54 20 Exercise of 2,000 stock options 72 - Exercise of 5,132 stock options - 68 Excess tax benefits on stock compensation 3 22 Purchase of 305,900 common shares of treasury (11,803 ) - Purchase of 271,481 common shares of treasury - (9,711 ) Balance at June 30 $ 294,783 $ 284,120 Six Months Ended June 30, 2007 June 30, 2006 Balance at January 1 $ 305,307 $ 292,141 Cumulative effect of adopting FIN 48 (125 ) $ - Net income 25,553 26,627 Other comprehensive income: Change in unrealized gain on securities available-for-sale (2,118 ) (3,911 ) Change in unrealized gain/(loss) on interest rate floors (1,000 ) (1,012 ) Cash dividends declared ($0.62/share) (10,598 ) - Cash dividends declared ($0.56/share) - (9,907 ) Issuance of stock award shares, net 318 187 Exercise of 7,300 stock options 154 - Exercise of 32,007 stock options - 425 Excess tax benefits on stock compensation 3 195 Purchase of 580,200 common shares of treasury (22,711 ) - Purchase of 572,053 common shares of treasury - (20,625 ) Balance at June 30 $ 294,783 $ 284,120 -13- CITY HOLDING COMPANY AND SUBSIDIARIES Condensed Consolidated Quarterly Statements of Income (Unaudited) ($ in 000s, except per share data) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2007 2007 2006 2006 2006 Interest income $ 39,530 $ 39,198 $ 39,925 $ 39,747 $ 39,010 Taxable equivalent adjustment 231 230 228 236 246 Interest income (FTE) 39,761 39,428 40,153 39,983 39,256 Interest expense 15,196 14,756 14,820 14,233 13,085 Net interest income 24,565 24,672 25,333 25,750 26,171 Provision for loan losses 1,600 900 901 1,225 675 Net interest income after provision for loan losses 22,965 23,772 24,432 24,525 25,496 Noninterest income 13,689 14,371 13,586 14,766 13,463 Noninterest expense 17,525 17,616 18,099 18,133 17,555 Income before income taxes 19,129 20,527 19,919 21,158 21,404 Income tax expense 6,576 7,066 6,752 7,302 7,397 Taxable equivalent adjustment 231 230 228 236 246 Net income $ 12,322 $ 13,231 $ 12,939 $ 13,620 $ 13,761 Basic earnings per share $ 0.72 $ 0.76 $ 0.74 $ 0.78 $ 0.78 Diluted earnings per share 0.72 0.76 0.74 0.77 0.77 Cash dividends declared per share 0.31 0.31 0.28 0.28 0.28 Average Common Share (000s): Outstanding 17,100 17,369 17,535 17,557 17,719 Diluted 17,158 17,424 17,601 17,619 17,772 Net Interest Margin 4.32 % 4.41 % 4.43 % 4.51 % 4.58 % -14- CITY HOLDING COMPANY AND SUBSIDIARIES Non-Interest Income and Non-Interest Expense (Unaudited) ($ in 000s) Quarter Ended June 30 March 31 Dec 31 Sept 30 June 30 2007 2007 2006 2006 2006 Non-Interest Income: Service charges $ 11,426 $ 10,063 $ 10,962 $ 10,833 $ 10,903 Insurance commissions 832 1,012 675 526 521 Trust and investment management fee income 437 568 498 572 504 Bank owned life insurance 585 696 576 561 678 Other income 364 513 803 778 857 Subtotal 13,644 12,852 13,514 13,270 13,463 Investment security gains 45 - 72 (2,067 ) - Gain on sale of credit card merchant agreements - 1,500 - 3,563 - Total Non-Interest Income $ 13,689 $ 14,352 $ 13,586 $ 14,766 $ 13,463 Non-Interest Expense: Salaries and employee benefits $ 8,912 $ 9,057 $ 8,354 $ 8,733 $ 8,764 Occupancy and equipment 1,525 1,637 1,655 1,602 1,624 Depreciation 1,109 1,070 1,037 1,061 1,071 Professional fees 385 403 415 379 571 Postage, delivery, and statement mailings 569 777 735 765 689 Advertising 880 852 876 810 755 Telecommunications 460 455 549 498 525 Bankcard expenses 597 518 478 485 458 Insurance and regulatory 383 385 375 384 381 Office supplies 442 455 408 417 372 Repossessed asset losses (gains), net of expenses 9 (14 ) 6 20 (129 ) Loss on early extinguishment of debt - - 708 379 - Other expenses 2,254 2,002 2,503 2,600 2,474 Total Non-Interest Expense $ 17,525 $ 17,597 $ 18,099 $ 18,133 $ 17,555 Employees (Full Time Equivalent) 807 791 779 767 779 Branch Locations 68 68 67 67 67 -15- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets ($ in 000s) June 30 December 31 2007 2006 (Unaudited) Assets Cash and due from banks $ 60,163 $ 58,014 Interest-bearing deposits in depository institutions 14,507 27,434 Federal funds sold 20,000 25,000 Cash and cash equivalents 94,670 110,448 Investment securities available-for-sale, at fair value 453,721 472,398 Investment securities held-to-maturity, at amortized cost 41,711 47,500 Total investment securities 495,432 519,898 Gross Loans 1,730,354 1,677,469 Allowance for loan losses (16,616 ) (15,405 ) Net loans 1,713,738 1,662,064 Bank owned life insurance 56,272 55,195 Premises and equipment 48,923 44,689 Accrued interest receivable 11,596 12,337 Net deferred tax assets 26,424 23,652 Intangible assets 58,504 58,857 Other assets 20,179 20,667 Total Assets $ 2,525,738 $ 2,507,807 Liabilities Deposits: Noninterest-bearing $ 329,772 $ 321,038 Interest-bearing: Demand deposits 416,331 422,925 Savings deposits 346,413 321,075 Time deposits 921,172 920,179 Total deposits 2,013,688 1,985,217 Short-term borrowings 164,545 136,570 Long-term debt 21,897 48,069 Other liabilities 30,825 32,644 Total Liabilities 2,230,955 2,202,500 Stockholders' Equity Preferred stock, par value $25 per share: 500,000 shares authorized; none issued - - Common stock, par value $2.50 per share: 50,000,000 shares authorized; 18,499,282 shares issued at June 30, 2007 and December 31, 2006 less 1,562,095 and 1,009,095 shares in treasury, respectively 46,249 46,249 Capital surplus 103,422 104,043 Retained earnings 209,043 194,213 Cost of common stock in treasury (55,284 ) (33,669 ) Accumulated other comprehensive (loss): Unrealized loss on securities available-for-sale (4,767 ) (2,649 ) Unrealized loss on derivative instruments (1,210 ) (210 ) Underfunded pension liability (2,670 ) (2,670 ) Total Accumulated Other Comprehensive (Loss) (8,647 ) (5,529 ) Total Stockholders' Equity 294,783 305,307 Total Liabilities and Stockholders' Equity $ 2,525,738 $ 2,507,807 -16- CITY HOLDING COMPANY AND SUBSIDIARIES Loan Portfolio (Unaudited) ($ in 000s) June 30 March 31 Dec 31 Sept 30 June 30 2007 2007 2006 2006 2006 Residential real estate $ 601,045 $ 596,412 $ 598,502 $ 604,867 $ 601,097 Home equity 330,203 324,653 321,708 318,666 313,301 Commercial, financial, and agriculture 681,388 663,183 673,719 693,933 668,581 Loans to depository institutions 60,000 50,000 25,000 20,000 - Installment loans to individuals 47,397 44,756 42,943 41,215 42,307 Previously securitized loans 10,321 12,744 15,597 18,520 22,253 Gross Loans $ 1,730,354 $ 1,691,748 $ 1,677,469 $ 1,697,201 $ 1,647,539 CITY HOLDING COMPANY AND SUBSIDIARIES Previously Securitized Loans (Unaudited) ($ in millions) Annualized Effective December 31 Interest Annualized Year Ended: Balance (a) Income (a) Yield (a) 2006 $ 15.6 $ 9.4 42 % 2007 8.7 $ 7.0 64 % 2008 6.2 5.4 71 % 2009 4.7 4.0 71 % 2010 4.0 3.3 71 % a - 2006 amounts are based on actual results.2007 amounts are based on actual results through June 30, 2007 and estimated amounts for the remainder of the year.2008, 2009, and 2010 amounts are based on estimated amounts. Note:The amounts reflected in the table above require management to make significant assumptions based on estimated future default, prepayment, and discount rates. Actual performance could be significantly different from that assumed, which could result in the actual results being materially different from the amounts estimated above. -17- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Average Balance Sheets, Yields, and Rates (Unaudited) ($ in 000s) Three Months Ended June 30, 2007 2006 Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Assets: Loan portfolio: Residential real estate $ 596,246 $ 9,017 6.07 % $ 596,758 $ 8,484 5.70 % Home equity 326,970 6,302 7.73 % 309,270 5,962 7.73 % Commercial, financial, and agriculture 670,687 12,654 7.57 % 651,501 12,092 7.44 % Loans to depository institutions 59,670 798 5.36 % - - - Installment loans to individuals 46,206 1,319 11.45 % 48,880 1,400 11.49 % Previously securitized loans 11,210 1,856 66.41 % 24,045 2,513 41.92 % Total loans 1,710,989 31,946 7.49 % 1,630,454 30,451 7.49 % Securities: Taxable 499,861 6,752 5.42 % 579,058 7,489 5.19 % Tax-exempt 40,160 658 6.57 % 43,388 700 6.47 % Total securities 540,021 7,410 5.50 % 622,446 8,189 5.28 % Loans held for Sale - - - 6,400 200 12.53 % Deposits in depository institutions 10,227 114 4.47 % 33,986 416 4.91 % Federal funds sold 22,077 291 5.29 % - - - Total interest-earning assets 2,283,314 39,761 6.98 % 2,293,286 39,256 6.87 % Cash and due from banks 50,715 50,217 Bank premises and equipment 47,304 42,621 Other assets 169,860 170,273 Less:Allowance for loan losses (16,135 ) (16,911 ) Total assets $ 2,535,058 $ 2,539,486 Liabilities: Interest-bearing demand deposits 428,772 1,310 1.23 % 438,851 1,329 1.21 % Savings deposits 344,204 1,429 1.67 % 318,702 926 1.17 % Time deposits 922,978 10,338 4.49 % 865,554 8,265 3.83 % Short-term borrowings 162,115 1,693 4.19 % 161,082 1,326 3.30 % Long-term debt 21,915 425 7.78 % 92,267 1,239 5.39 % Total interest-bearing liabilities 1,879,984 15,195 3.24 % 1,876,456 13,085 2.80 % Noninterest-bearing demand deposits 318,041 342,115 Other liabilities 30,109 28,526 Stockholders' equity 306,924 292,389 Total liabilities and stockholders' equity $ 2,535,058 $ 2,539,486 Net interest income $ 24,566 $ 26,171 Net yield on earning assets 4.32 % 4.58 % -18- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Average Balance Sheets, Yields, and Rates (Unaudited) ($ in 000s) Six Months Ended June 30, 2007 2006 Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Assets: Loan portfolio: Residential real estate $ 595,381 $ 17,871 6.05 % $ 594,954 $ 16,864 5.72 % Home equity 324,820 12,544 7.79 % 305,787 11,556 7.62 % Commercial, financial, and agriculture 668,888 25,343 7.64 % 643,420 23,385 7.33 % Loans to depository institutions 54,586 1,452 5.36 % - - - Installment loans to individuals 44,564 2,588 11.71 % 52,691 2,993 11.45 % Previously securitized loans 12,784 3,612 56.98 % 26,037 5,217 40.41 % Total loans 1,701,023 63,410 7.52 % 1,622,889 60,015 7.46 % Securities: Taxable 502,707 13,686 5.49 % 576,640 14,748 5.16 % Tax-exempt 40,286 1,315 6.58 % 43,843 1,418 6.52 % Total securities 542,993 15,001 5.57 % 620,483 16,166 5.25 % Loans held for sale - - - 3,218 200 12.53 % Deposits in depository institutions 11,623 230 3.99 % 24,490 566 4.66 % Federal funds sold 20,812 547 5.30 % - - - Total interest-earning assets 2,276,451 79,188 7.01 % 2,271,080 76,947 6.83 % Cash and due from banks 50,424 51,726 Bank premises and equipment 46,142 42,575 Other assets 169,455 169,162 Less:Allowance for loan losses (15,887 ) (16,881 ) Total assets $ 2,526,585 $ 2,517,662 Liabilities: Interest-bearing demand deposits 429,483 2,641 1.24 % 441,474 2,588 1.18 % Savings deposits 337,153 2,736 1.64 % 312,542 1,658 1.07 % Time deposits 922,460 20,412 4.46 % 848,306 15,474 3.68 % Short-term borrowings 154,328 3,206 4.19 % 156,431 2,452 3.16 % Long-term debt 27,145 957 7.11 % 93,773 2,499 5.37 % Total interest-bearing liabilities 1,870,569 29,952 3.23 % 1,852,526 24,671 2.69 % Noninterest-bearing demand deposits 317,382 342,298 Other liabilities 30,670 28,544 Stockholders' equity 307,964 294,294 Total liabilities and stockholders' equity $ 2,526,585 $ 2,517,662 Net interest income $ 49,236 $ 52,276 Net yield on earning assets 4.36 % 4.64 % -19- CITY HOLDING COMPANY AND SUBSIDIARIES Analysis of Risk-Based Capital (Unaudited) ($ in 000s) June 30 March 31 Dec 31 Sept 30 June 30 2007 (a) 2007 2006 2006 2006 Tier I Capital: Stockholders' equity $ 294,783 $ 303,354 $ 305,307 $ 298,327 $ 284,120 Goodwill and other intangibles (58,504 ) (58,681 ) (58,857 ) (59,038 ) (59,219 ) Accumulated other comprehensive income 8,647 4,684 2,859 4,109 9,762 Qualifying trust preferred stock 16,000 16,000 16,000 22,000 25,500 Excess deferred tax assets (332 ) (2,983 ) - - (4,079 ) Total tier I capital $ 260,594 $ 262,374 $ 265,309 $ 265,398 $ 256,084 Total Risk-Based Capital: Tier I capital $ 260,594 $ 262,374 $ 265,309 $ 265,398 $ 256,084 Qualifying allowance for loan losses 16,616 16,082 15,405 15,557 15,268 Total risk-based capital $ 277,210 $ 278,456 $ 280,714 $ 280,955 $ 271,352 Net risk-weighted assets $ 1,719,589 $ 1,712,680 $ 1,734,214 $ 1,770,458 $ 1,757,720 Ratios: Average stockholders' equity to average assets 12.11 % 12.27 % 12.14 % 11.67 % 11.51 % Tangible capital ratio 9.58 % 9.79 % 10.06 % 9.69 % 9.13 % Risk-based capital ratios: Tier I capital 15.15 % 15.32 % 15.30 % 14.99 % 14.57 % Total risk-based capital 16.12 % 16.26 % 16.19 % 15.87 % 15.44 % Leverage capital 10.52 % 10.68 % 10.79 % 10.81 % 10.34 % (a) June 30, 2007 risk-based capital ratios are estimated CITY HOLDING COMPANY AND SUBSIDIARIES Intangibles (Unaudited) ($ in 000s) As of and for the Quarter Ended June 30 March 31 Dec 31 Sept 30 June 30 2007 2007 2006 2006 2006 Intangibles, net $ 58,504 $ 58,681 $ 58,857 $ 59,038 $ 59,219 Intangibles amortization expense 177 176 181 181 181 -20- CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Loan Loss Experience (Unaudited) ($ in 000s) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2007 2007 2006 2006 2006 Balance at beginning of period $ 16,083 $ 15,405 $ 15,557 $ 15,268 $ 16,818 Reduction of allowance for loans sold - (1,368 ) Charge-offs: Commercial, financial, and agricultural 120 35 844 207 43 Real estate-mortgage 452 111 230 177 232 Installment loans to individuals 60 84 126 165 239 Overdraft deposit accounts 956 860 892 1,018 955 Total charge-offs 1,588 1,090 2,092 1,567 1,469 Recoveries: Commercial, financial, and agricultural 41 148 101 44 33 Real estate-mortgage 15 15 350 64 56 Installment loans to individuals 98 132 118 131 151 Overdraft deposit accounts 367 573 470 392 372 Total recoveries 521 868 1,039 631 612 Net charge-offs 1,067 222 1,053 936 857 Provision for loan losses 1,600 900 901 1,225 675 Balance at end of period $ 16,616 $ 16,083 $ 15,405 $ 15,557 $ 15,268 Loans outstanding $ 1,730,354 $ 1,691,748 $ 1,677,469 $ 1,697,201 $ 1,647,539 Average loans outstanding 1,710,989 1,690,946 1,689,846 1,662,929 1,630,454 Allowance as a percent of loans outstanding 0.96 % 0.95 % 0.92 % 0.92 % 0.93 % Allowance as a percent of non-performing loans 145.11 % 235.75 % 384.93 % 408.43 % 408.02 % Net charge-offs (annualized) as a percentage of average loans outstanding 0.25 % 0.05 % 0.25 % 0.23 % 0.21 % Net charge-offs, excluding overdraft deposit accounts, (annualized) as a percent of average loans outstanding 0.11 % (0.02 )% 0.15 % 0.07 % 0.07 % -21- CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Non-Performing Assets (Unaudited) ($ in 000s) June 30 March 31 Dec 31 Sept 30 June 30 2007 2007 2006 2006 2006 Nonaccrual loans $ 11,194 $ 6,714 $ 3,319 $ 3,359 $ 3,046 Accruing loans past due 90 days or more 212 108 635 328 573 Previously securitized loans past due 90 days or more 45 - 48 122 123 Total non-performing loans 11,451 6,822 4,002 3,809 3,742 Other real estate owned, excluding property associated with previously securitized loans 624 290 161 499 294 Other real estate owned associated with previously securitized loans 231 252 20 20 92 Other real estate owned 855 542 181 519 386 Total non-performing assets $ 12,306 $ 7,364 $ 4,183 $ 4,328 $ 4,128 Non-performing assets as a percent of loans and other real estate owned 0.71 % 0.44 % 0.25 % 0.25 % 0.25 % CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Total Past Due Loans (Unaudited) ($ in 000s) June 30 March 31 Dec 31 Sept 30 June 30 2007 2007 2006 2006 2006 Residential real estate $ 3,354 $ 2,372 $ 4,534 $ 4,072 $ 4,268 Home equity 879 999 1,083 1,412 943 Commercial, financial, and agriculture 2,248 1,185 2,082 1,970 620 Loans to depository institutions - Installment loans to individuals 370 283 389 495 559 Previously securitized loans 799 596 1,110 949 989 Overdraft deposit accounts 692 500 652 548 537 Total past due loans $ 8,342 $ 5,935 $ 9,850 $ 9,446 $ 7,916 -22-
